 Case 3:21-cv-00072-JLS-WVG Document 1 Filed 01/13/21 PageID.1 Page 1 of 10




     Craig B. Sanders, California Bar No. 284397
 1   csanders@barshaysanders.com
     BARSHAY SANDERS, PLLC
 2   100 Garden City Plaza, Suite 500
     Garden City, New York 11530
 3   Tel: (516) 203-7600
     Fax: (516) 706-5055
 4   Attorneys for Plaintiff
     Our File No.: 119599
 5
 6                         UNITED STATES DISTRICT COURT
 7                      SOUTHERN DISTRICT OF CALIFORNIA
 8                                 SAN DIEGO DIVISION
 9
10
11    Cheskel Gross, individually and on
      behalf of all others similarly situated,     Case No: '21CV0072 JLS WVG
12
13                               Plaintiff,        CLASS ACTION COMPLAINT
14
                         vs.
15                                                 JURY TRIAL DEMANDED
16    Midland Credit Management, Inc.,
17
                                 Defendant.
18
19
20
21
22
23
24
25
26
27
28   Case No.                                    -1-
                                              COMPLAINT
  Case 3:21-cv-00072-JLS-WVG Document 1 Filed 01/13/21 PageID.2 Page 2 of 10




 1          Cheskel Gross, individually and on behalf of all others similarly situated
 2   (collectively “Plaintiff”), by and through the undersigned counsel, complains, states
 3   and alleges against Midland Credit Management, Inc. (collectively “Defendant”), as
 4   follows:
 5
 6                                      INTRODUCTION
 7          1.       This action seeks to recover for violations of the Fair Debt Collection
 8   Practices Act, 15 U.S.C. § 1692, et seq. (the “FDCPA”) and The Rosenthal Fair Debt
 9   Collection Practices Act (“The Rosenthal Act”) California Civil Code §1788et seq.
10
11                               JURISDICTION AND VENUE
12          2.       This Court has federal subject matter jurisdiction pursuant to 28 U.S.C.
13 § 1331 and 15 U.S.C. § 1692k(d) and supplemental jurisdiction over the state law
14 claims pursuant to 28 U.S.C. § 1367.
15          3.       Venue is proper under 28 U.S.C. § 1391(b) because a substantial part
16   of the events or omissions giving rise to the claim occurred in this Judicial District.
17          4.       At all relevant times, Defendant conducted business within the State of
18   California.
19
20                                           PARTIES
21              5.   Plaintiff Cheskel Gross is an individual who is a citizen of the State of
22   New York residing in Kings County, New York.
23          6.       Plaintiff is a natural person allegedly obligated to pay a debt.
24          7.       Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).
25          8.       On information and belief, Defendant Midland Credit Management,
26 Inc., is a California Corporation with a principal place of business in San Diego
27
28   Case No.                                   -2-
                                             COMPLAINT
 Case 3:21-cv-00072-JLS-WVG Document 1 Filed 01/13/21 PageID.3 Page 3 of 10




 1 County, California.
 2
 3                               FACTUAL ALLEGATIONS

 4            9.    Defendant regularly collects or attempts to collect debts asserted to be

 5 owed to others.
 6       10. Defendant is regularly engaged, for profit, in the collection of debts
 7   allegedly owed by consumers.
 8            11.   The principal purpose of Defendant's business is the collection of such
 9   debts.
10            12.   Defendant uses the mails in its debt collection business.
11            13.   Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).
12            14.   Defendant alleges Plaintiff owes a debt (“the alleged Debt”).
13            15.   The alleged Debt is an alleged obligation of Plaintiff to pay money
14   arising out of a transaction in which the money, property, insurance, or services
15   which are the subject of the transaction are primarily for personal, family, or
16   household purposes.
17            16.   The alleged Debt does not arise from any business enterprise of
18   Plaintiff.
19            17.   The alleged Debt is a “debt” as defined by 15 U.S.C. § 1692a(5).
20            18.   At an exact time known only to Defendant, the alleged Debt was
21   assigned or otherwise transferred to Defendant for collection.
22            19.   At the time the alleged Debt was assigned or otherwise transferred to
23   Defendant for collection, the alleged Debt was in default.
24            20.   In its efforts to collect the alleged Debt, Defendant contacted Plaintiff
25   by calls to Plaintiff's telephone.
26
27
28   Case No.                                  -3-
                                           COMPLAINT
 Case 3:21-cv-00072-JLS-WVG Document 1 Filed 01/13/21 PageID.4 Page 4 of 10




 1          21.    In its efforts to collect the alleged Debt, Defendant contacted Plaintiff

 2   by letters including the letter dated March 25, 2020. (the “Letter”) (A true and

 3   accurate copy is annexed hereto as Exhibit 1).

 4          22.    The Letter was not the initial written communication Plaintiff received
 5   from Defendant concerning the alleged Debt but upon information and belief the
 6   initial letter was formatted similarly, if not identically, to the Letter.
 7          23.    The Letter conveyed information regarding the alleged Debt.
 8          24.    The Letter is a “communication” as defined by 15 U.S.C. § 1692a(2).
 9          25.    The Letter was received and read by Plaintiff.
10          26.    15 U.S.C. § 1692g protects Plaintiff's concrete interests. Plaintiff has
11   the interest and right to receive a clear, accurate and unambiguous validation notice,
12   which allows a consumer to confirm that he or she owes the debt sought to be
13   collected by the debt collector. As set forth herein, Defendant deprived Plaintiff of
14   this right.
15          27.    15 U.S.C. § 1692e protects Plaintiff's concrete interests. Plaintiff has
16   the interest and right to be free from deceptive and/or misleading communications
17   from Defendant. As set forth herein, Defendant deprived Plaintiff of this right.
18          28.    Plaintiff's injury is “particularized” and “actual” in that the letter that
19   caused the injury was addressed and sent to Plaintiff specifically.
20          29.    Plaintiff's injury is directly traceable to Defendant's conduct, because
21   Defendant sent the Letter.
22          30.    A favorable judicial resolution of Plaintiff's case would redress
23   Plaintiff's injury with damages.
24          31.    The deprivation of Plaintiff's rights will be redressed by a favorable
25   decision herein.
26          32.    Plaintiff has been misled by Defendant's actions.
27
28   Case No.                                  -4-
                                            COMPLAINT
  Case 3:21-cv-00072-JLS-WVG Document 1 Filed 01/13/21 PageID.5 Page 5 of 10




 1          33.   Plaintiff justifiably fears that, absent this Court's intervention,

 2   Defendant will continue to use abusive, deceptive, unfair and unlawful means in its

 3   attempts to collect the Debt.

 4          34.   Plaintiff justifiably fears that, absent this Court's intervention,
 5   Defendant will ultimately cause her unwarranted economic harm.
 6          35.   As a result of Defendant's conduct, Plaintiff was forced to hire counsel
 7   and therefore has incurred damages including reasonable attorneys' fees in reviewing
 8   Plaintiff's rights under the law and prosecuting this claim.
 9          36.   As a result of Defendant's conduct, Plaintiff's counsel was forced to
10   expend time and money to investigate the enforceability of the Debt.
11          37.   Upon information and belief, Plaintiff can prove that all actions taken
12   by Defendant as described in this Complaint were taken willfully, with either the
13   desire to harm Plaintiff with knowledge that its actions would very likely harm
14   Plaintiff, and/or with knowledge that its actions were taken in violation of the law.
15
16                                     FIRST COUNT
17          38.   Plaintiff repeats and realleges the foregoing paragraphs as if fully
18   restated herein.
19          39.   15 U.S.C. § 1692e prohibits a debt collector from using any false,
20 deceptive, or misleading representations or means in connection with the collection
21 of any debt.
22          40.   15 U.S.C. § 1692e(5) specifically prohibits threatening “to take any
23 action that cannot legally be taken or that is not intended to be taken.”
24        41. 15 U.S.C. § 1692e(10) prohibits the “use of any false representation or
25 deceptive means to collect or attempt to collect any debt.”
26
27
28   Case No.                                -5-
                                          COMPLAINT
  Case 3:21-cv-00072-JLS-WVG Document 1 Filed 01/13/21 PageID.6 Page 6 of 10




 1          42.   The Letter is labelled as a “PRE-LEGAL NOTIFICATION” and
 2 “SECOND NOTICE Pay at MidlandCredit.com or Call 877-211-9872.”
 3          43.   The label is in a stylized and emphasized font, placed in the upper right
 4 corner of the Letter.
 5          44.   Additionally, the Letter states: “We are proceeding with an evaluation
 6 of your account and are considering forwarding this account to an attorney in your
 7 state for possible litigation. Contact us by 4/24/2020. Failure to make a payment or
 8 contact us will result in the continuation of the pre-legal review process. After the
 9 pre-legal review process, your account may be forwarded to an attorney.”
10          45.   The Letter further states, “If your account goes to an attorney, the
11 flexible options below may no longer be available to you. If this process results in
12 litigation, and a judgment is entered against you, the judgment will be enforceable
13 according to state law.”
14          46.   On information and belief, Defendant did not forward Plaintiff’s
15   account to an attorney, as was threatened in the Letter.
16          47.   On information and belief, Defendant could not forward Plaintiff’s
17   account to an attorney, as was threatened in the Letter because of court closures due
18   to COVID-19, as stated in the Letter.
19          48.   On information and belief, Defendant never intended to forward
20   Plaintiff’s account to an attorney, insofar as it knew of the court closures due to
21   COVID-19.
22          49.   Defendant’s conduct is a false, deceptive, and/or misleading
23   representation or means in connection with the collection of a debt in violation of
24   15 U.S.C. § 1692e.
25          50.   Defendant’s conduct is a threat to take any action that is not intended
26   to be taken and cannot be taken, in violation of 15 U.S.C. § 1692e(5).
27
28   Case No.                                -6-
                                         COMPLAINT
 Case 3:21-cv-00072-JLS-WVG Document 1 Filed 01/13/21 PageID.7 Page 7 of 10




 1          51.       Defendant’s conduct is the “use of any false representation or deceptive
 2   means to collect or attempt to collect any debt” in violation of 15 U.S.C. §
 3   1692e(10).
 4          52.       For the foregoing reasons, Defendant violated 15 U.S.C. §§ 1692e
 5   1692e(5), 1692e(10) and is liable to Plaintiff therefor.
 6
 7                                        SECOND COUNT
 8          53.       Plaintiff repeats and realleges the foregoing paragraphs as if fully
 9 restated herein.
10              54.   California Civil Code § 1788.17 provides that every debt collector
11   collecting or attempting to collect a consumer debt shall comply with Sections 1692b
12   through 1692j of the FDCPA.
13              55.   Defendant's conduct, as described herein, violates the aforesaid sections
14   of the FDCPA.
15              56.   Because Defendant's conduct, as described herein, violates the FDCPA,
16   it also violates California Civil Code § 1788.17.
17              57.   Defendant's conduct, as described herein, violates multiple provisions
18   of The Rosenthal Act.
19              58.   California Civil Code § 1788.17 provides that every debt collector
20   collecting or attempting to collect a consumer debt shall be subject to the remedies
21   in Section 1692K of the FDCPA.
22              59.   California Civil Code § 1788.30 also provides for actual and statutory
23   damages, as well as the award of reasonable attorney's fees.
24              60.   California Civil Code § 1788.32 provides that the remedies provided in
25   § 1788.30 are intended to be cumulative and are in addition to any other procedures,
26   rights, or remedies under any other provision of law.
27
28   Case No.                                    -7-
                                             COMPLAINT
 Case 3:21-cv-00072-JLS-WVG Document 1 Filed 01/13/21 PageID.8 Page 8 of 10




 1          61.       For the foregoing reasons, Defendant violated California Civil Code §§
 2   1788-1788.32 and is liable to Plaintiff therefor.
 3
 4                                        CLASS ALLEGATIONS
 5              62.   Plaintiff brings this action individually and as a class action on behalf
 6   of all persons similarly situated in the State of New York.
 7              63.   Plaintiff seeks to certify the following class:
 8              64.   All consumers to whom Defendant sent a collection letter substantially
 9   and materially similar to the Letter sent to Plaintiff, which Letter was sent on or after
10   a date one year prior to the filing of this action to the present.
11              65.   This action seeks a finding that Defendant's conduct violates the
12   FDCPA, and asks that the Court award damages as authorized by 15 U.S.C. § 1692k.
13              66.   The Class consists of more than thirty-five persons.
14              67.   Plaintiff's claims are typical of the claims of the Class. Common
15   questions of law or fact raised by this action affect all members of the Class and
16   predominate over any individual issues. Common relief is therefore sought on
17   behalf of all members of the Class. A class action is superior to other available
18   methods for the fair and efficient adjudication of this controversy.
19              68.   The prosecution of separate actions by individual members of the Class
20   would create a risk of inconsistent or varying adjudications with respect to the
21   individual members of the Class, and a risk that any adjudications with respect to
22   individual members of the Class would, as a practical matter, either be dispositive
23   of the interests of other members of the Class not party to the adjudication, or
24   substantially impair or impede their ability to protect their interests. Defendant has
25   acted in a manner applicable to the Class as a whole such that declaratory relief is
26   warranted.
27
28   Case No.                                     -8-
                                              COMPLAINT
 Case 3:21-cv-00072-JLS-WVG Document 1 Filed 01/13/21 PageID.9 Page 9 of 10




 1              69.   Plaintiff will fairly and adequately protect and represent the interests of
 2   the Class. The management of the class is not extraordinarily difficult, and the
 3   factual and legal issues raised by this action will not require extended contact with
 4   the members of the Class, because Defendant's conduct was perpetrated on all
 5   members of the Class and will be established by common proof. Moreover, Plaintiff
 6   has retained counsel experienced in actions brought under consumer protection laws.
 7
 8                                            JURY DEMAND
 9              70.   Plaintiff hereby demands a trial of this action by jury.
10
11                                        PRAYER FOR RELIEF
12              71.   WHEREFORE, Plaintiff respectfully requests judgment be entered as
13   follows:
14                              a. Certifying this action as a class action; and

15                              b. Appointing Plaintiff as Class Representative and

16                              Plaintiff's attorneys as Class Counsel;
17                              c. Finding Defendant's actions violate the FDCPA and The
18                              Rosenthal Act; and
19                              d. Awarding Plaintiff statutory damages in the amount of
20                              $1,000.00 as provided under 15 U.S.C. § 1692k(a)(2)(A)
21                              and California Civil Code § 1788.30; and
22                              e. Awarding Plaintiff actual damages in an amount to be
23                              determined at trial as provided under 15 U.S.C §1692k(a)(1)
24                              and California Civil Code § 1788.30; and
25                              f. Awarding Plaintiff's the costs of this action and
26                              reasonable attorneys' fees as provided under 15 U.S.C. §
27                              1692k(a)(3); and
28   Case No.                                     -9-
                                              COMPLAINT
Case 3:21-cv-00072-JLS-WVG Document 1 Filed 01/13/21 PageID.10 Page 10 of 10




 1                a. Awarding Plaintiff such other and further relief that the Court
 2                determines is just and proper.
 3
     DATED: January 13, 2021
 4
                                        BARSHAY SANDERS, PLLC
 5
 6                                      By: /s/ Craig B. Sanders
                                        Craig B. Sanders, Esquire
 7                                      100 Garden City Plaza, Suite 500
 8                                      Garden City, New York 11530
                                        Tel: (516) 203-7600
 9                                      Fax: (516) 706-5055
10                                      csanders@barshaysanders.com
                                        Attorneys for Plaintiff
11                                      Our File No.: 119599
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   Case No.                            - 10 -
                                      COMPLAINT
